Exhibit 10.1

 

LOGO [g547267logo_1.jpg]

 

Headquarters

2855 E. Cottonwood Parkway, Suite 100

Salt Lake City, Utah 84121

   

Silicon Valley Office

2880 Junction Avenue

San Jose, CA 95134

May 29, 2013

Mr. Shane V Robison

Dear Shane:

On behalf of Fusion-io, Inc. (the “Company”, “Fusion-io” or “we”), we are
pleased to offer you the position of Chief Executive Officer, President and
Chairman of the Board of Directors (the “Board”) at Fusion-io, which is a
full-time, exempt position, reporting to the Board of Directors. Your
appointments are subject to approval by the Board and your compensation package
as outlined herein is subject to approval of the Compensation Committee of the
Board (the “Compensation Committee”). For purposes of this letter, your first
day of work at Fusion-io will be considered your “Employment Start Date.” Your
Employment Start Date will be May 7, 2013.

Base Salary. Your starting annual base salary will be $62,500 per month
($750,000 annually), less applicable taxes, deductions and withholdings, paid in
accordance with the Company’s normal payroll procedures and subject to annual
review.

Incentive Compensation. You also will be eligible to participate in the annual
Executive Incentive Compensation Plan (“EIP”), with a target incentive of 100%
of your annual base salary (the “Target Award”), pro-rated based on the period
of time you are employed at Fusion-io during the relevant Company fiscal year,
less applicable taxes, deductions, and withholdings. Target incentives do not
constitute a promise of payment. To qualify for the EIP incentive bonus, you
must remain employed with the Company through the date that the incentive bonus
is paid (as specified in the EIP). Your actual EIP payout will depend on the
Company’s financial performance and, to the extent applicable, the Compensation
Committee’s assessment of your individual performance, and any EIP payout is
subject to, and governed by, the terms and requirements of the EIP document. EIP
bonuses are usually paid in September of the year after the Company’s fiscal
year for which they are earned.

Starting Bonus. You will be eligible to receive a one-time starting bonus in the
amount of $750,000, to be paid to you in a lump sum, less applicable taxes,
deductions and withholdings, within thirty (30) days of your Employment Start
Date. If, within the first twelve (12) months of your employment, the Company
terminates your employment with the Company for Cause (as defined in the
Involuntary Termination Agreement) or you resign from such employment for any
reason, you will be required to repay to the Company the full amount of the
starting bonus, including any amounts withheld for taxes or other deductions. In
the event the Company terminates your employment with the Company other than for
Cause or your employment terminates with the Company as a result of your death
or disability, at any time, you will not be required to repay any portion of the
starting bonus to the Company.



--------------------------------------------------------------------------------

Initial Equity Awards. Subject to approval by the Compensation Committee, as a
senior leader of Fusion-io, in connection with your hiring, you will be entitled
to receive the following equity awards (“Initial Equity Awards”) under the
Fusion-io 2011 Equity Incentive Plan (the “Equity Plan”):

 

  1. Restricted Stock Unit Award. A restricted stock unit award covering 323,741
shares of common stock of the Company (the “RSU Award”). The RSU Award will be
settled in shares of common stock of the Company, and it shall be subject to the
following four (4) year vesting schedule: twenty-five percent (25%) of the total
units subject to the RSU Award will vest on May 15, 2014; and an additional six
and one-quarter percent (6.25%) of the total number of units subject to the RSU
Award will vest at the end of each three (3) month period thereafter until the
RSU Award is fully vested.

 

  2. Stock Option Award. An option to purchase 607,000 shares of common stock of
the Company (the “Option Award”). The per share exercise price of the Option
Award will be equal to the fair market value of one share of common stock of the
Company on the effective date of the grant of the Option Award, as determined by
the Committee in accordance with the terms of the Equity Plan and the Company’s
Equity Granting Guidelines established by our Board of Directors and the
Committee. The Option Award shall be subject to the following four (4) year
vesting schedule: twenty-five percent (25%) of the total number of shares
subject to the Option Award shall become vested on May 7, 2014, and the
remaining seventy-five percent (75%) of the total number of shares subject to
the Option Award shall vest in thirty-six (36) substantially equal monthly
installments thereafter (on the seventh (7th) day of the month).

In accordance with the Company’s Equity Granting Guidelines, if the Initial
Equity Awards are approved when there is no trading blackout period in effect
under the Company’s Insider Trading Policy, such Initial Grant will become
effective on the date it is approved, but if the Initial Equity Awards are
approved during a trading blackout period under the Company’s Insider Trading
Policy, they shall become effective on the last trading day of the month in
which they are approved. All vesting of the Initial Equity Awards shall be
subject to your continued employment with the Company on the applicable vesting
dates, subject to any vesting acceleration provisions contained in the
Involuntary Termination Agreement (as defined below). The Initial Equity Awards
shall be made pursuant to the Equity Plan and shall be subject to the terms and
conditions of the Equity Plan and the applicable forms of agreement authorized
for use thereunder.

Subsequent Equity Awards. Commencing in the Company’s 2014 fiscal year, during
your employment with the Company, you will be eligible to be granted annual
equity awards under the Equity Plan (“Annual Grants”). The actual grant date
value of all such Annual Grants made during your employment with Fusion-io shall
be determined in the discretion of the Compensation Committee after taking into
account the Company’s and your performance and other relevant factors. The size
and other terms and conditions of your 2014 and future Annual Grants (including,
without limitation, the form of award(s), vesting schedule, performance
objectives, restrictive provisions, etc.) granted to you shall be determined by
the Compensation Committee, in its sole discretion, subject to the
Company-approved equity award guidelines as then in effect. All Annual Grants
shall be made pursuant to the Equity Plan and shall be subject to the terms and
conditions of the Equity Plan and the applicable form of agreement authorized
for use under the Equity Plan.

Benefits. You will be entitled to participate in Fusion-io’s employee benefit
plans, including our health insurance and 401(k) plans, which are generally
available on a group basis to the Company’s senior executive officers. Fusion-io
reserves the right to change its benefits at any time.

The Company will reimburse you for reasonable legal fees incurred in connection
with negotiating and reviewing this letter up to a maximum of ten thousand
dollars ($10,000) (based on your attorney’s normal charges and upon providing
Fusion-io with documentation of the charges within thirty (30) days of the date
you incur the charges). This will be a taxable benefit to you and will be
reimbursed to you within thirty (30) days following the date you submit the
appropriate documentation.

 

Page 2 of 5



--------------------------------------------------------------------------------

You will be expected to travel in connection with your employment. Fusion-io
will reimburse you for reasonable business expenses incurred in connection with
your employment, upon presentation of appropriate documentation in accordance
with the Company’s expense reimbursement policies and you will be eligible to
participate in the travel policy established by the Company generally for its
senior management. In addition, during the term of your employment, Fusion-io
will reimburse you for the reasonable cost of airfare for your spouse for
traveling between California and Utah. You understand and agree that these
amounts will be taxable compensation to you and will be subject to any
applicable tax reporting and withholding.

Involuntary Termination Severance Agreement. We will enter into an involuntary
termination severance agreement with you in substantially the form previously
approved by the Board (the “Involuntary Termination Agreement”), which agreement
shall not become effective unless and until it is signed and delivered by both
you and an authorized signatory of the Company.

Compensation Recovery. All bonuses or other cash-based incentive compensation
paid to you are subject to Fusion-io’s compensation recovery policies as in
effect from time to time, including any established under the Dodd-Frank Wall
Street Reform and Consumer Protection Act.

Paid-Time Off. You will accrue vacation at a rate of twenty (20) days (up to the
maximum vacation accrual cap for others accruing at that same rate as specified
in the Company’s vacation policy). Such vacation shall be scheduled and taken at
the mutual convenience of you and the Company. In addition, Fusion-io currently
provides eligible employees with designated company paid holidays each year.

At-Will Employment, Proprietary Information, Invention Assignment, and
Arbitration Agreement; No Conflict with Prior Agreements. As an employee of
Fusion-io, it is likely that you will become knowledgeable about confidential
and/or proprietary information related to the operations, products and services
of Fusion-io and its clients. Similarly, you may have confidential or
proprietary information from prior employers that should not be used or
disclosed to anyone at Fusion-io. Therefore, you will be required to read,
complete and sign the Company’s standard At-Will Employment, Proprietary
Information, Invention Assignment, and Arbitration Agreement (“Proprietary
Agreement”) and return it to Fusion-io on or prior to your Employment Start
Date. In addition, Fusion-io requests that you comply with any existing and/or
continuing contractual obligations that you may have with your former employers.
By signing this offer letter, you represent that your employment with Fusion-io
shall not breach any agreement you have with any third party.

Fusion-io Policies and Employment Conditions. As a condition of employment with
Fusion-io, and in order to accept this offer of employment, you agree to execute
the “Fusion-io Policies, Procedures and Conditions of Employment” and return it
to Fusion-io on or prior to your Employment Start Date.

Obligations. During your employment, you shall devote your full business efforts
and time to Fusion-io. This obligation, however, shall not preclude you from
engaging in appropriate civic, charitable or religious activities or, with the
consent of the Board, from serving on the boards of directors of companies that
are not competitors to Fusion-io, as long as the activities do not materially
interfere or conflict with your responsibilities to or your ability to perform
your duties of employment at Fusion-io. Notwithstanding anything herein to the
contrary, you shall continue to be permitted to serve on the board of directors
of Altera Corporation and serve on the advisory board of Lumidigm, Inc. Any
outside activities must be in compliance with and approved if required by
“Fusion-io Policies, Procedures and Conditions of Employment.”

 

Page 3 of 5



--------------------------------------------------------------------------------

Non-competition. In addition to the obligations specified in the Proprietary
Agreement, you agree that, during your employment with Fusion-io you will not
engage in, or have any direct or indirect interest in any person, firm,
corporation or business (whether as an employee, officer, director, agent,
security holder, creditor, consultant, partner or otherwise) that is competitive
with the business of Fusion-io. Notwithstanding the preceding sentence, you may
own not more than 1% of the securities of any company whose securities are
publicly traded.

Employment At-Will. Please understand that this letter does not constitute a
contract of employment for any specific period of time, but will create an
employment at-will relationship that may be terminated at any time by you or
Fusion-io, with or without cause and with or without advance notice. The at-will
nature of the employment relationship may not be modified or amended except by
written agreement signed by Fusion-io’s the Chairman of the Compensation
Committee and you. Upon a termination of your employment for any reason, unless
otherwise requested by the Board, you will be deemed to have resigned as of the
date of such termination as a director and officer of Fusion-io and its
affiliates and subsidiaries and as a fiduciary of any of its or their benefit
plans, and you agree to promptly execute and deliver upon such termination any
document reasonably required by Fusion-io to evidence the foregoing.

Entire Agreement. This offer letter and the referenced documents and agreements
constitute the entire agreement between you and Fusion-io with respect to the
subject matter hereof and supersede any and all prior or contemporaneous oral or
written representations, understandings, agreements or communications between
you and Fusion-io concerning those subject matters.

Eligibility to Work in the United States. In order for Fusion-io to comply with
United States law, we ask that on your Employment Start Date you bring to
Fusion-io appropriate documentation to verify your authorization to work in the
United States. Fusion-io may not employ anyone who cannot provide documentation
showing that they are legally authorized to work in the United States.

Background Check. You represent that all information provided to Fusion-io or
its agents with regard to your background is true and correct.

Miscellaneous. If any provision of this offer letter is determined to be invalid
or unenforceable, in whole or in part, this determination will not affect any
other provision of this offer letter, which will remain in full force and
effect. The validity, interpretation, construction and performance of this offer
letter shall be governed by the laws of the State of Utah, without regard to the
choice-of-law provisions. The Utah state courts in Salt Lake County, Utah and/or
the United States District Court for the District of Utah, located in Salt Lake
City, Utah, shall have exclusive jurisdiction and venue over all controversies
relating to or arising out of this offer letter. You hereby expressly consent to
the exclusive jurisdiction and venue of the Utah state courts in Salt Lake
County, Utah and/or the United States District Court for the District of Utah,
located in Salt Lake City, Utah for any disputes arising out of or relating to
this offer letter.

 

Page 4 of 5



--------------------------------------------------------------------------------

We have a dynamic organization and believe that you can make significant
contributions to our continued success. We look forward to your favorable reply
and to a productive and exciting work relationship.

Very truly yours,

Ray Bingham

Chairman, Compensation Committee

Fusion-io, Inc.

 

cc: Shawn Lindquist, Chief Legal Officer, Executive Vice President and Secretary

     Kay Tolomeo, Vice President, Human Resources

I accept this offer of employment with Fusion-io, Inc., and agree to the terms
and conditions outlined in this letter.

 

/s/ Shane V Robison

   

May 29, 2013

Shane V Robison     Date

 

Page 5 of 5